Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a final rejection.
Claims 1, 3, 5, 7, 10, 12, 14, 16, 20 were amended
Claims 2, 4, 6, 13, 15, 17, were cancelled
Claims 1, 3, 5, 7-12, 14, 16, 18-20 are rejected under 35 USC § 101 
Claims 1, 3, 5, 7-12, 14, 16, 18-20 are rejected under 35 USC § 102 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-15-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Non Final
The Amendment filed 12-21-2020 has been entered. Claims 1-20 remain pending in the application, with claims 2, 4, 6, 13, 15, 17 cancelled.  Applicant’s amendments to claims 1, 3, 5, 7, 10, 12, 14, 16, 20 remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remain rejected under 35 USC §101. In addition claims 1, 3, 5, 7-12, 14, 16, 18-20 remain non patent eligible because the cited art teaches the recited claims and thus remain rejected under 35 USC §102  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1, 3, 5, 7-12, 14, 16, 18-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1, 3, 5, 7-12, 14, 16, 18-20, the claims recite an abstract idea of commercial interactions, namely providing vehicle customer support.
Independent Claims 1, 12 and 20 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 12 and 20 recite a method, system and non-transitory computer readable medium to provide vehicle customer support.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “verify the customer service request, and generate a service block based on data exchanged with the user entity where the service block includes include a private portion and a public portion, and the public portion further includes subscription information; belongs to the grouping of organizing human activity under  commercial or legal interactions including interaction between customer and service provider as it recites providing vehicle customer support (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  claims 1, 12 & 20 recite: “a blockchain ledger for storing vehicle information “; and “a blockchain processor configured to provide a secure user entity access to a vehicle customer service platform, and update the blockchain ledger based on input from the user entity” that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).  

In addition Claims 1, 12 and 20 recite: “receive a customer service request from the user entity”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g).
Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claims 1 12 secure user entity access to a vehicle customer service platform, and update the blockchain ledger based on input from the user entity” that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 

In addition Claims 1, 12 and 20 recite: “receive a customer service request from the user entity”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)).
Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
Claims 1, 3, 5, 7-11, dependent on claim 1 and claims 14, 16, 18-19 dependent on claim 12 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 12 respectively. The additionally recited elements in the dependent claims 1, 3, 5, 7-11, dependent on claim 1 and the dependent claims 14, 16, 18-19, dependent on claim 12 were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.
Claim 3 dependent on claim 1, and claim 14 dependent on claim 12 merely adds to the abstract idea of claims 1 and 12 respectively.  By reciting “wherein the service block includes modification attributes to one or more services”; it adds to the abstract idea of providing vehicle customer support whereby attributes to one or more services are modified without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 7 dependent on claim 1 amounts to mere instructions to apply the abstract idea of claim 1 using a generic computer, by reciting “wherein the communication circuitry is further configured to: authorize a transaction”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 8 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “wherein the transaction includes a service request, an account change, or an invoice payment”; it adds to the abstract idea of providing vehicle customer support whereby the request for transaction includes a service request, account change or an invoice payment without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 1 amounts to mere instructions to apply the abstract idea of claim 1 using a generic computer, by reciting “wherein the blockchain ledger is stored across multiple databases”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 10 dependent on claim 1, and claim 18 dependent on claim 12 merely adds to the abstract idea of claims 1 and 12 respectively.  By reciting “authenticate the request using the blockchain token as identification”; it adds to the abstract idea of providing vehicle customer support whereby the request is authenticated using the blockchain token as identification without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 10 dependent on claim 1 and claim 18 dependent on claim 12 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 10 and 18 recite “receive a request from the user entity to connect to the vehicle customer service platform”.  These claims amounts to no more than receiving the request from the user entity, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 11 dependent on claim 1 and claim 19 dependent on claim 12 amount to mere instructions to apply the abstract idea of claims 1 and 12 respectively using a generic computer, by reciting “wherein the communication circuitry is configured to communicate with the updating entities via a vehicle to infrastructure access point s”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected by 35 U.S.C. 102(a)(1) as being anticipated by Silver et.al (US 2019/0220861 A1) hereinafter Silver

Regarding claims 1, 12, and 20 Silver teaches: 
A system and method for providing a vehicle customer service platform, comprising: 
a blockchain ledger for storing vehicle information; (See at least [0010] via: “…a vehicle token identified by the vehicle's vehicle identification number (VIN) can be created upon manufacture of a vehicle and recorded on a distributed ledger… ….”)
communication circuitry configured to communicate with updating entities including a user entity; and (See at least [0010] via: “…a website or mobile application may be used to write to or retrieve information from the distributed ledger…”)
receive a customer service request from the user entity (See at least [claim 3] via: “…receiving, from an entity, a request for a third transaction relating to the vehicle, wherein the entity is a service provider servicing the vehicle…”)
verify the customer service request (See at least [0012] via: “…Transaction messages may be digitally signed by the sender's private key to authenticate the sender's identity…”)
generate a service block based on data exchanged with the user entity (See at least [claim 3] via: “…updating the information relating to the vehicle with information from the service provider…”)
the service block includes include a private portion and a public portion.  (See at least [0012] via: “…One key is a public key that is freely shared among nodes in a peer-to-peer network. The other key is a private key that is not shared with the public….”)
the public portion includes subscription information.  (See at least [0012] via: “…The public key is used to encrypt plaintext and to verify a digital signature….”; in addition see at least [0034] via: “…In some embodiments, in creating a vehicle token, the owner …. provides certain entities permission to update the vehicle token. …. In some embodiments, the distributed ledger is private in that only certain entities can read or write to the distributed ledger….”)
a blockchain processor configured to provide a user entity access to a vehicle customer service platform, and update the blockchain ledger based on input from the user entity. (See at least [0010] via: “…Throughout the life of the vehicle, the vehicle token can be updated with information regarding the vehicle (e.g., maintenance records, accidents, upgrades, owners, locations) and such information can be recorded on a distributed ledger…”)
 
Regarding claims 3 & 14 Silver teaches the invention as claimed and detailed above with respect to claims “1 & 2” and “12 & 13” respectively. Silver also teaches: 
the service block includes modification attributes to one or more services.  (See at least [0010] via: “…Throughout the life of the vehicle, the vehicle token can be updated with information regarding the vehicle (e.g., maintenance records, accidents, upgrades, owners, locations) and such information can be recorded on a distributed ledger….)

Regarding claims 5 & 16 Silver teaches the invention as claimed and detailed above with respect to claims “1, 2 & 4” and “12, 13 & 15” respectively. Silver also teaches: 
the private portion includes financial information. (See at least [0012] via: “…The private key is used to decrypt cipher text and to digitally sign transactions…”) 

Regarding claim 7 Silver teaches the invention as claimed and detailed above with respect to claims 1 and 2. Silver also teaches: 
the communication is further configured to: 
authorize a transaction.  (See at least [0041] via: “…Receiving operation 310 receives authorization information and a list of entities authorized to create transactions to update the vehicle token…”)

Regarding claim 8 Silver teaches the invention as claimed and detailed above with respect to claims 1, 2 and 7. Silver also teaches: 
the transaction includes a service request, an account change, or an invoice payment.  (See at least [0020] via: “…recording entity 135 creates or requests transactions to update vehicle tokens when transactions or transaction requests are received from an entity (e.g., service shop, DMV)…”; in addition see at least [0021] via: “..The vehicle tracking, analysis and payment platform 120 ….. can be used to track vehicle records, analyze the records and provide payments to service providers….”)

Regarding claim 9 Silver teaches the invention as claimed and detailed above with respect to claim 1. Silver also teaches: 
the blockchain ledger is stored across multiple databases.  (See at least [0010] via: “…Throughout the life of the vehicle, the vehicle token can be updated with information regarding the vehicle (e.g., maintenance records, accidents, upgrades, owners, locations) and such information can be recorded on a distributed ledger….)
 
Regarding claims 10 & 18 Silver teaches the invention as claimed and detailed above with respect to claims 1 and 12 respectively. Silver also teaches: 
the communication circuitry is further configured to: 
receive a request from the user entity to connect to the vehicle customer service platform; (See at least [claim 3] via: “…receiving, from an entity, a request for a third transaction relating to the vehicle, wherein the entity is a service provider servicing the vehicle…”)
request from the user entity identification in the form of a blockchain token; and (See at least [0035] via: “…Transactions module 230 sends a request to perform a transaction. Assuming the transaction is a transaction to update the vehicle token, the transaction request may include the private key and the public key associated with the vehicle token along with the information to be added.
authenticate the request using the blockchain token as identification. (See at least [0041] via: “…Each time the vehicle token is requested to be updated, the network of nodes must agree that the transaction is authorized and build a new block (or otherwise update the record)….”)

Regarding claims 11 & 19 Silver teaches the invention as claimed and detailed above with respect to claims 1 and 12 respectively. Silver also teaches: 
the communication circuitry is configured to communicate with the updating entities via a vehicle to infrastructure access point.  (See at least {0018] via: “…As illustrated in FIG. 1, …. generating and updating vehicle tokens….may be stored on the computing devices….. These computing devices can include mechanisms for receiving and sending traffic by connecting through network 115 to vehicle tracking, analysis and payment platform 120…”; in addition see at least [0022] via: “…Network 115 and network 125 can be the same network or can be separate networks and can be any combination of local area and/or wide area networks, using wired and/or wireless communication systems….”)


Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.  (FP 7.37)

Applicant amended independent claims 1, 12, and 20 in addition to dependent claims  3, 5, 7, 10, 14, 16 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C  § 101:
Applicant argues that independent claims 1, 12 & 20 were amended to clarify that they are not directed to an abstract idea without significantly more.

Specifically Applicant argues that the recited features in amended claim 1 represent a technological improvement to vehicle customer service platform systems since they combine to allow safer and more secure transactions while reducing human error in accessing a vehicle customer service platform. Accordingly the Applicant argues that the amended claims as a whole at least amount to significantly more than an abstract idea. 

Examiner disagrees. Under step 2A Prong One analysis the recited claim: “verify the customer service request, and generate a service block based on data exchanged with the user entity where the service block includes include a private portion and a public portion, and the public portion further includes subscription information”  belongs to the grouping of organizing human activity under  commercial or legal interactions including interaction between customer and service provider as it recites providing vehicle customer support. Accordingly this claim recites an abstract idea. Examiner points out that a claim that may be innovative does not preclude it being classified as abstract.  

Under step 2A Prong Two and step 2B the recited claim: “a blockchain ledger for storing vehicle information “; and “a blockchain processor configured to provide a secure user entity access to a vehicle customer service platform, and update the blockchain ledger based on input from the user entity” amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. Futhermore the recited claim “receive a customer service request from the user entity”; amounts to additional insignificant extra solution activities to the judicial exception specific to data gathering. Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. Examiner does not see where the above claims cite “more secure transactions while reducing human error in accessing a vehicle customer service platform” as argues by the Applicant.  
In conclusion, in spite of applicant’s claims 1, 3, 5, 7-12, 14, 16, 18-20, remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more. Furthermore this judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus the claims remain rejected under 35 USC §101. 

In response to applicant's arguments regarding rejection under 35 U.S.C  § 102:
Applicant argues that Silver fails to disclose or suggest a system for providing a vehicle customer service platform having at least a communication circuitry that is configured to communicate with updating entities including a user entity to receive a customer service request from the user entity, verify the customer service request, and generate a service block based on data exchanged with the user entity where the service block includes include a private portion and a public portion, and the public portion further includes subscription information.

Applicant nevertheless does admit that Silver discloses a vehicle tracking analysis and payment system that generates a vehicle token corresponding to a vehicle, with the token being recorded on a distributed ledger. The vehicle token is updated throughout the life of the vehicle and stored in the distributed ledger. The stored information can later be mined and analyzed by the system to determine various metrics related to the vehicle. While Silver discloses that the system may use cryptographic techniques, such as public and private key cryptography, applicant argues Silver is silent with respect to subscription information being included in a portion of the stored information that is shared with the public. 

Examiner disagrees. Silver does teach “the public portion includes subscription information”  (See at least [0012] via: “…The public key is used to encrypt plaintext and 

In conclusion, in spite of applicant’s amended independent claims 1, 12 and 20, remain not patent eligible and thus remain rejected under 35 USC §102 as anticipated by Silver. Furthermore, dependent claims 3, 5, 7-11, dependent on claim 1 and dependent claims 14, 16, 18-19 dependent on claim 12 remain non patent eligible and remain rejected under 35 USC §102 as anticipated by Silver.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3696                                                                                                                                                                                                        
/Robert R Niquette/
Primary Examiner, Art Unit 3696